      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 1 of 20




 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Catherine M. Beardsley,                            No. CV-19-02985-PHX-JJT
10                   Plaintiff,                         ORDER
11   v.
12   Oracle Corporation, et al.,
13                   Defendants.
14
15            At issue are the following Motions: Defendants Oracle Corporation (“Oracle”) and
16   Oracle Financial Services Software, Inc.’s (“OFSS”) Motion for Summary Judgment
17   (Doc. 84, Defs.’ MSJ), to which Plaintiff Catherine M. Beardsley filed a Response
18   (Doc. 98, Pl.’s Resp.), and Defendants filed a Reply (Doc. 102, Defs.’ Reply). Defendants
19   also filed a Motion for Partial Judgment on the Pleadings (Doc. 86), to which Plaintiff filed
20   a Response (Doc. 93), and Defendants filed a Reply (Doc. 103). Plaintiff brings two
21   separate claims: 1) Employment Discrimination Based on Sex in Violation of Title VII of
22   the Civil Rights Act of 1964 (Title VII), as amended 42 U.S.C. § 2000e et seq.; and
23   2) Harassment Based on Sex in Violation of Title VII. Although requested, the Court finds
24   these matters appropriate for resolution without oral argument. See LRCiv 7.2(f). For the
25   reasons that follow, the Court grants summary judgment on Plaintiff’s claim of Harassment
26   Based on Sex and denies summary judgment on Plaintiff’s Employment Discrimination
27   claim.
28
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 2 of 20




 1   I.     BACKGROUND
 2          The following facts are undisputed unless otherwise indicated. Plaintiff Catherine
 3   Beardsley, a female, brings employment-related sex discrimination claims against her
 4   former employer, OFSS, as well as Oracle. Oracle is the majority owner of OFSS, which
 5   is part of Oracle’s Financial Services Global Business Unit (“FSGBU”) and provides
 6   information technology solutions to customers in the financial sector. Plaintiff alleges that
 7   she was harassed and terminated because of her gender. Defendants argue that there was
 8   no harassment and OFSS terminated her employment due to poor performance.
 9          A.      Plaintiff’s Employment History with Defendant
10          OFSS hired Plaintiff on December 15, 2011 as an Application Sales Representative
11   (“ASR”). There is some dispute as to who participated in the hiring process. Defendants
12   contend that Prince Varma, Area Vice President, interviewed Plaintiff and supported her
13   hiring, and that Plaintiff reported to Mr. Varma when she started at OFSS. (Doc. 85,
14   Defendant’s Statement of Facts (“DSOF”) ¶¶ 3-4.) Plaintiff contends that she first
15   interviewed with Mr. Varma as a formality three weeks after starting at OFSS, and that she
16   did not report to him for an additional 6 months. (Doc. 99, Plaintiff’s Separate Statement
17   of Facts (“PSOF”) ¶ 2, Ex. 2 ¶ 3.) There is also conflicting testimony regarding the timing
18   of Plaintiff’s reporting to Jason Yesinko, but the parties appear to agree that she reported
19   to Mr. Yesinko in FY17, prior to the reorganization of the Sales Team (DSOF ¶ 6; PSOF
20   ¶¶ 4, 41, Ex. 2 ¶ 6.) After the reorganization, at the beginning of FY18, Plaintiff continued
21   to report to Mr. Yesinko as part of a smaller team that sold a subset of Oracle Financial
22   Services Analytical Applications (“OFSAA”) products. (DSOF ¶ 6; PSOF ¶ 41.)
23          B.      OFSS’s Performance Metrics
24          The ASRs’ ability to meet their annual sales target is OFSS’s primary performance
25   metric. ASRs also have a “pipeline,” which lists their projected business opportunities.
26   Because ASRs typically close only 20-25% of the potential deals in their pipeline, they are
27   required to maintain pipeline opportunities that amount to at least four times their annual
28   sales quota.


                                                 -2-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 3 of 20




 1          C.     Plaintiff’s Performance FY14-FY16
 2          The parties agree that Plaintiff exceeded her sales quotas of $2,761,637 in FY14 and
 3   $3,308,490 in FY15, but there is some dispute as to the exact numbers. Defendants contend
 4   that Plaintiff made sales of $3,308,490.80 in FY14 and $3,484,250 in FY15, while Plaintiff
 5   contends that she made sales of $4,036,367.50 and $4,250,790.81 respectively. (DSOF
 6   ¶ 10; PSOF ¶ 8.)
 7          Both parties agree that Plaintiff did not meet her sales quota of $3,118,320 in FY16
 8   but Defendants claim Plaintiff made sales of $2,306,492, while Plaintiff contends that it
 9   was $2,817,523. (DSOF ¶ 11; PSOF ¶ 8.) Mr. Yesinko testified that the drop in Plaintiff’s
10   sales particularly concerned Defendants because her sales came from two deals that
11   Plaintiff received from the Sales Department, which both required “significant sales
12   management support.” (DSOF ¶ 12, Ex. 1 at 137:9-146:13.) Plaintiff contends that despite
13   the drop in her sales, she was one of the top sales leaders in FY16, both Mr. Yesinko and
14   Mr. Varma gave her positive reviews for the year, and that receiving opportunities from
15   the Sales Department was per OFSS’s policies. (PSOF ¶¶ 6, 9-10.)
16          In addition to not meeting her sales quota, Defendants contend that there were other
17   issues with Plaintiff’s performance that started in FY16. Oracle and OFSS employees
18   complained to management about her sales abilities and Mr. Varma had to provide Plaintiff
19   with more support on a deal with Citi Corp. than should have been necessary for a senior
20   employee. (DSOF ¶¶ 21-23, Ex. 1 at 257:20-258:24, Ex. 4 at 86:14-20; 88:3-89:6.)
21   Additionally, in the summer of 2016, Plaintiff received marks of “below expectations” in
22   a sales training program where she gave a mock sales pitch to Oracle and OFSS managers.
23   (DSOF ¶ 24, Ex. 3.) Finally, Oracle’s outside partner, Lombard Risk, expressly requested
24   that Plaintiff not be used on a sale, citing her subpar sales ability. (DSOF ¶ 25, Exs. 8, 9.)
25          Plaintiff either disputes these contentions or argues that she was not made aware of
26   them, which left her unable to improve her performance and illustrated that management
27   was either unconcerned or failed to provide her with the necessary support. (PSOF ¶ 3.)
28   Regarding the Citi Corp. deal, Plaintiff notes that Mr. Varma praised her ability to use the


                                                  -3-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 4 of 20




 1   Deal Approval System (“DAS”) and contends that Mr. Varma’s level of involvement was
 2   appropriate because the buyer was his former boss. (PSOF ¶ 28.)
 3          D.     Plaintiff Placed on Performance Improvement Plan (“PIP”) in FY17
 4          Plaintiff had a sales revenue quota for FY17 of between $2.4 and $2.6 million.
 5   (DSOF ¶ 16; Plaintiff’s Response to DSOF ¶ 16.) At the end of the first quarter of FY17,
 6   her pipeline was $4,1000,000, and her total sales were $484,000. On October 19, 2016,
 7   Mr. Yesinko placed Plaintiff on a PIP, which listed multiple areas of concern, including
 8   Plaintiff’s inadequate pipeline, insufficient customer activity, failure to meet sales goals in
 9   2016, poor execution of the elevator pitch in summer 2016, and inadequate presentation at
10   the Sales Kickoff meeting in Montreal. (DSOF ¶ 16, Ex. 7.) Mary Mowry, the only other
11   female on the Sales Team at the time, was also placed on a PIP. The parties dispute the
12   exact numbers but agree that the PIP required Plaintiff to maintain a pipeline of four times
13   the amount of her revenue quota as well as to provide reporting and deal status updates to
14   her supervisors. (DSOF ¶¶ 16-17; Plaintiff’s Response to DSOF ¶ 16.)
15          E.     Failure to Close Citizens Deal, Termination, and Aftermath
16          The facts surrounding OFSS’s failure to close the Citizens deal and the aftermath
17   are disputed by the parties. However, the parties agree that Plaintiff spent a significant
18   amount of her time on the $3 million deal, which was worth substantially more than the
19   average sale. (DSOF ¶ 17; PSOF ¶ 27.)
20          At the end of May 2017, Citizens informed OFSS that they would not sign the deal
21   as structured. OFSS, including Plaintiff, continued to negotiate with Citizens. (PSOF ¶ 33,
22   Exs. 4, 18.) Soon after, on June 30, 2017, Mr. Yesinko, along with Mr. Varma and Human
23   Resources employees, decided to terminate Plaintiff’s employment, citing her failure to
24   meet the requirements of her PIP as well as her failure to meet both her sales quota and
25   maintain sufficient pipeline opportunities. (DSOF ¶ 30.) Defendants contend that after
26   Plaintiff’s termination, Mr. Varma and Mr. Yesinko reached an agreement with Citizens
27   on a completely restructured deal. (DSOF ¶ 32, Ex. 1 at 237:18-239:17.) Plaintiff contends
28


                                                  -4-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 5 of 20




 1   that while certain aspects of the deal changed, the majority of it stayed the same. (PSOF ¶
 2   36, Exs. 19, 20.)
 3          OFSS hired two men, Mike Mango and Tom List, to replace Plaintiff and
 4   Ms. Mowry but terminated Mr. List quickly; Mr. Varma described him as a “horrible hire
 5   and bad salesperson.” (DSOF ¶ 51, Ex. 4 at 172:3-25; PSOF ¶ 54.) Defendants contend
 6   Mr. Varma attempted to hire female employees for the open positions, but none were
 7   interested. (DSOF ¶ 31.) Plaintiff disputes this, contending that Oracle’s recruiting
 8   department conducted the hiring process and did not account for diversity. (PSOF ¶ 53.)
 9          F.     Similarly Situated Male Employees
10          Plaintiff contends that Defendants treated the male ASRs more favorably than the
11   female ASRs. Specifically, Joe Sinzer, Bijan Olfati, Marcos Laredo, and James Simpson,
12   who worked as ASRs with Plaintiff and Ms. Mowry, underperformed their sales goals but
13   either did not face disciplinary action or were given more leeway. Defendants contend that
14   two of the men were not similarly situated and that there are valid explanations for any
15   alleged discrepancies in treatment, including that the men were placed on PIPs at a later
16   date, resigned, or requested to transfer to another division within the company.
17          Plaintiff further contends that OFSS male managers treated the female ASRs
18   unprofessionally, with hostility, and worse than their male counterparts. She additionally
19   alleges that OFSS fostered a male dominated culture that made her and Ms. Mowry feel
20   uncomfortable. (PSOF ¶¶ 37-40.) Defendants dispute Plaintiff’s characterization of the
21   meetings and denies that OFSS has any type of male dominated culture.
22   II.    LEGAL STANDARD
23          Under Rule 56(c) of the Federal Rules of Civil Procedure, summary judgment is
24   appropriate when: (1) the movant shows that there is no genuine dispute as to any material
25   fact; and (2) after viewing the evidence most favorably to the non-moving party, the
26   movant is entitled to prevail as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v. Catrett,
27   477 U.S. 317, 322–23 (1986); Eisenberg v. Ins. Co. of N. Am., 815 F.2d 1285, 1288–89
28   (9th Cir. 1987). Under this standard, “[o]nly disputes over facts that might affect the


                                                  -5-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 6 of 20




 1   outcome of the suit under governing [substantive] law will properly preclude the entry of
 2   summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
 3   “genuine issue” of material fact arises only “if the evidence is such that a reasonable jury
 4   could return a verdict for the non-moving party.” Id.
 5          In considering a motion for summary judgment, the court must regard as true the
 6   non-moving party’s evidence if it is supported by affidavits or other evidentiary material.
 7   Celotex, 477 U.S. at 324; Eisenberg, 815 F.2d at 1289. The non-moving party may not
 8   merely rest on its pleadings; it must produce some significant probative evidence tending
 9   to contradict the moving party’s allegations, thereby creating a question of material fact.
10   Anderson, 477 U.S. at 256–57 (holding that the plaintiff must present affirmative evidence
11   in order to defeat a properly supported motion for summary judgment); First Nat’l Bank of
12   Ariz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968).
13          “A summary judgment motion cannot be defeated by relying solely on conclusory
14   allegations unsupported by factual data.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.
15   1989). “Summary judgment must be entered ‘against a party who fails to make a showing
16   sufficient to establish the existence of an element essential to that party’s case, and on
17   which that party will bear the burden of proof at trial.’” United States v. Carter, 906 F.2d
18   1375, 1376 (9th Cir. 1990) (quoting Celotex, 477 U.S. at 322).
19   III.   ANALYSIS
20          A.     Plaintiff’s Title VII Claim of Discrimination Based on Sex
21          Defendant first moves for summary judgment as to Plaintiff’s Title VII claim for
22   Employment Discrimination Based on Sex. (Defs.’ MSJ at 6.)
23                 1.     Title VII Sex Discrimination Legal Standard
24          Under Title VII, an employer may not “discriminate against an individual with
25   respect to [her] . . . terms, conditions, or privileges of employment” because of her sex.
26   42 U.S.C. § 2000e–2(a). “This provision makes ‘disparate treatment’ based on sex a
27   violation of federal law.” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061–62 (9th
28   Cir. 2002). “As a general matter, the plaintiff in an employment discrimination action need


                                                -6-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 7 of 20




 1   produce very little evidence in order to overcome an employer’s motion for summary
 2   judgment.” Chuang v. Univ. of Cal. Davis, Bd. of Trs., 225 F.3d 1115, 1124 (9th Cir. 2000).
 3          In order to show disparate treatment under Title VII, Plaintiff must first establish a
 4   prima facie case of discrimination as the United States Supreme Court set forth in
 5   McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). “Specifically, she must show
 6   that (1) she belongs to a protected class; (2) she was qualified for the position; (3) she was
 7   subjected to an adverse employment action; and (4) similarly situated men were treated
 8   more favorably, or her position was filled by a man.” Villiarimo, 281 F.3d at 1062 (citing
 9   McDonnell Douglas, 411 U.S. at 802). The degree of proof necessary to establish a prima
10   facie case for a Title VII claim on summary judgment “is minimal and does not even need
11   to rise to the level of a preponderance of the evidence.” Id. (internal citations and quotations
12   omitted).
13          “If the plaintiff establishes a prima facie case, the burden of production—but not
14   persuasion—then shifts to the employer to articulate some legitimate, nondiscriminatory
15   reason for the challenged action. . . . If the employer does so, the plaintiff must show that
16   the articulated reason is pretextual ‘either directly by persuading the court that a
17   discriminatory reason more likely motivated the employer or indirectly by showing that
18   the employer’s proffered explanation is unworthy of credence.’” Id. (internal citations and
19   quotations omitted). A plaintiff may rely on circumstantial evidence to demonstrate pretext,
20   but such evidence must be both specific and substantial. Id. At the last step, if the plaintiff
21   can show pretext, the only remaining issue is whether discrimination occurred or not. Id.
22                 2.      Plaintiff Has Established a Prima Facie Case
23          Defendants do not contest that Plaintiff meets the first three prongs to establish a
24   prima facie case but argue that she fails to meet the fourth prong because she was not
25   treated differently than similarly situated male employees. The Court disagrees. Plaintiff
26   has proffered sufficient evidence of disparate treatment; specifically, she has demonstrated
27   that the four male ASRs with similar sales numbers were not terminated or placed on PIP
28   at the same time as Plaintiff and Ms. Mowry. Because the majority of Plaintiff’s evidence


                                                  -7-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 8 of 20




 1   of pretext consists of OFSS treating similarly situated male employees more favorably, the
 2   Court will analyze the evidence and Defendants’ counterarguments in more detail when
 3   discussing pretext, where Plaintiff has a higher burden of proof. See Hawn v. Exec. Jet
 4   Management, Inc., 615 F.3d 1151, 1159 (9th Cir. 2010) (explaining that analysis of
 5   similarly situated employees may be relevant to both plaintiff’s prima facie case and at the
 6   pretext stage).
 7          Plaintiff may also meet the fourth prong of the prima facie case by showing that
 8   “her position was filled by a man.” Villiarimo, 281 F.3d at 1062 (citing McDonnell
 9   Douglas, 411 U.S. at 802). Plaintiff and Ms. Mowry were both replaced by men, Mike
10   Mango and Tom List; therefore, Plaintiff could also establish the fourth prong of a prima
11   facie case on this basis.
12                 3.      Defendant Has Articulated Some Legitimate, Nondiscriminatory
13                         Reason

14          The burden of production then moves to Defendants to articulate some legitimate,
15   nondiscriminatory reason for the challenged action. Villiarimo, 281 F.3d at 1062.
16   Defendants produced evidence that Oracle terminated Plaintiff because of her sales
17   numbers and failure to meet the conditions of her PIP. Plaintiff only attained 19% of her
18   sales target in FY17 and did not maintain sufficient business opportunities in her pipeline
19   for FY18. Defendants testified that Plaintiff needed more support to complete sales than
20   should have been necessary for a salesperson with her experience and gave Plaintiff
21   multiple warnings that her performance was unsatisfactory, including placing her on PIP.
22   While Plaintiff contests many aspects of Defendants’ rationale for her termination, there is
23   sufficient evidence that OFSS had legitimate, nondiscriminatory reasons for its decision.
24                 4.      Plaintiff Has Established a Material Factual Dispute as to
25                         Whether Defendants’ Reason was Pretext

26          The burden now shifts back to Plaintiff to show Defendants’ articulated reason is
27   pretextual “either directly by persuading the court that a discriminatory reason more likely
28   motivated the employer or indirectly by showing that the employer’s proffered explanation


                                                -8-
      Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 9 of 20




 1   is unworthy of credence.” Chuang, 225 F.3d at 1123. “Direct evidence is evidence, which,
 2   if believed, proves the fact [of discriminatory animus] without inference or presumption.”
 3   Dominguez-Curry v. Nevada Transp. Dep’t, 424 F.3d 1027, 1038 (9th Cir. 2005) (internal
 4   citation and quotations omitted). Where direct evidence is unavailable, a plaintiff may
 5   provide circumstantial evidence to show that the defendant’s explanation for the challenged
 6   action was mere pretext for discrimination. “To show pretext using circumstantial
 7   evidence, a plaintiff must put forward specific and substantial evidence challenging the
 8   credibility of the employer's motives.” Vasquez v. County of Los Angeles, 349 F.3d 634,
 9   642 (9th Cir. 2003).
10          Here, Plaintiff has proffered specific and substantial circumstantial evidence that
11   Defendants’ reasoning for terminating Plaintiff’s employment was mere pretext for
12   discrimination. Plaintiff and Ms. Mowry, who were the only two females on their sales
13   team, were the only two ASRs placed on PIP on October 19, 2016 and the only ASRs
14   terminated on June 30, 2017. Plaintiff has produced substantial evidence that male
15   employees with similar sales numbers were not placed on PIPs or terminated within that
16   same timeframe. She also has proffered evidence that male managers at OFSS treated her
17   and Ms. Mowry worse than they treated the male employees. Defendants argue that there
18   are reasonable explanations for these discrepancies in Oracle’s employment decisions and
19   deny Plaintiff’s allegations of mistreatment of the female ASRs. While a jury could believe
20   these explanations, it could also infer from the evidence that male ASRs were given more
21   leeway and held to lower or different standards than Plaintiff and Ms. Mowry. Viewed
22   most favorably to Plaintiff, the evidence creates a material issue of fact as to whether
23   Plaintiff’s gender played a role in OFSS’s decision to terminate her employment.
24                          a.        Similarly Situated Male Employees
25                               i.         Joe Sinzer
26          Joe Sinzer was a male ASR who sold the same products as Plaintiff and reported to
27   Mr. Varma and Mr. Yesinko. In FY16 Plaintiff made $2,817,532 worth of sales whereas
28   Mr. Sinzer’s total sales were $495,000. (PSOF ¶ 54; DSOF, Ex. 15.) In the first quarter of


                                                   -9-
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 10 of 20




 1   FY17 Mr. Sinzer and Plaintiff had comparable sales numbers; he achieved 19.25% of his
 2   sales goal and Plaintiff met 18.25% of her quota. (PSOF ¶ 17, Ex. 9.) However, OFSS did
 3   not put Mr. Sinzer on a PIP until June 2017, 8 months after Plaintiff and Ms. Mowry were
 4   put on PIPs. (PSOF ¶ 47, Ex. 5; DSOF Ex. 14.) Mr. Sinzer eventually resigned his
 5   employment later that year. (PSOF ¶ 47, Ex. 4.)
 6          Defendants argue that Mr. Yesinko did not place Mr. Sinzer on PIP at the same time
 7   as Plaintiff and Ms. Mowry because Mr. Sinzer’s pipeline of potential opportunities was
 8   $23,773,013. When Mr. Sinzer’s pipeline decreased, Mr. Yesinko placed him on PIP and
 9   he ultimately resigned. This reasoning ignores that Mr. Sinzer, unlike Plaintiff, had
10   extremely poor sales numbers in FY16. He then failed to show improvement in the first
11   quarter of FY17. While Mr. Sinzer may have maintained a strong pipeline, there is at least
12   a factual dispute as to why OFSS put Plaintiff and Ms. Mowry on PIPs but waited an
13   additional 8 months to do the same for Mr. Sinzer.
14          Defendants further contend that the PIP was non-disciplinary and instead meant to
15   support Plaintiff in improving her sales performance. However, Defendants expressly cite
16   Plaintiff’s failure to meet the PIP’s requirements as a reason for her termination and
17   initially placed her on the PIP due to her underperformance. Even if OFSS did not intend
18   the PIP to be punitive, there is sufficient evidence that it negatively impacted Plaintiff’s
19   employment, particularly in light of Plaintiff’s evidence that she could have closed the
20   Citizens deal with more time. (PSOF ¶¶ 33, 36.) At the summary judgment stage, the Court
21   views the evidence in favor of the non-moving party and thus finds that Defendants’
22   placing the women on PIP but not Mr. Sinzer is evidence of disparate treatment. Celotex
23   Corp, 477 U.S. at 322–23.
24                             ii.      Bijan Olfati
25          Likewise, Plaintiff contends Bijan Olfati was a similarly situated employee who
26   underperformed by only attaining 86.41% of his sales goals in FY17. Defendants argue
27   that he was not similarly situated because he was in a managerial role for FY16 and only
28   became an ASR in FY17 after Plaintiff was placed on PIP. If Mr. Olfati had remained in a


                                                - 10 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 11 of 20




 1   managerial role, Defendants would be correct; however, once he became an ASR, he was
 2   similarly situated to Plaintiff and Ms. Mowry. See Vasquez, 349 F.3d at 642 (“Employees
 3   are similarly situated when ‘they have similar jobs and display similar conduct’”). While
 4   the timeline of his employment as an ASR did not perfectly line up with Plaintiff’s
 5   employment, Oracle’s handling of his underperformance as an ASR is relevant to the
 6   inquiry of whether similarly situated male employees received preferential treatment.
 7          Defendants additionally argue that Mr. Olfati reaching 86.41% of his sales goals
 8   was far better than Plaintiff’s attainment of 18.25%. However, Defendants expressly cite
 9   Plaintiff’s FY16 sales numbers, where she did not meet her sales target but had a higher
10   attainment than Mr. Olfati did in FY17, as a factor in both their decision to put her on a
11   PIP as well as their decision to terminate her employment. (Defs.’ Reply at 6; DSOF ¶ 12,
12   Ex. 7.) Therefore, Mr. Olfati’s failure to meet his sales goals and OFSS’s inaction are
13   evidence of OFSS’s favorable treatment of male ASRs.
14                            iii.      Marcos Laredo
15          Marcos Laredo reported to Mr. Varma and sold the same products as Plaintiff. He
16   did not make a sale in the first quarter of FY17 but, unlike Plaintiff and Ms. Mowry, was
17   not placed on a PIP. Mr. Laredo ultimately attained just 5.67% of his sales goals for the
18   fiscal year, but Oracle did not take any action with regards to his employment and he
19   eventually transferred to a different sales division in April 2017. He was ultimately placed
20   on a PIP and subsequently terminated by a different manager. Plaintiff contends, and the
21   Court agrees, that this is evidence of disparate treatment of Mr. Laredo.
22          Defendants argue that Mr. Laredo was not similarly situated because he worked on
23   a different sales team and sold products in Mexico. The Court disagrees. Mr. Laredo was
24   on Mr. Varma’s sales team, sold the same products as Plaintiff, and participated in the same
25   team meetings. (PSOF ¶ 50.) See Vasquez, 349 F.3d at 642. In the alternative, Defendants
26   argue that Mr. Laredo was not treated more favorably than Plaintiff; rather, Mr. Varma
27   planned to fire Mr. Laredo in April 2017 but did not because Mr. Laredo was scheduled to
28   transfer to a different division. However, this neither explains why Mr. Varma did not place


                                                - 11 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 12 of 20




 1   Mr. Laredo on a PIP in October 2016 nor why Mr. Varma could not fire Mr. Laredo prior
 2   to his transfer. Defendants do not cite an OFSS policy that prohibits terminating employees
 3   who are scheduled to transfer.
 4                              iv.        James Simpson
 5          Plaintiff proffers evidence that she and Mr. Simpson had similar sales numbers in
 6   FY17, but Mr. Simpson received verbal counseling instead of being placed on PIP and then
 7   was permitted to transfer to another division. (PSOF ¶ 51.) Defendants argue that verbal
 8   counseling is not more favorable than PIP and that Oracle permitting Mr. Simpson to
 9   transfer is irrelevant because Plaintiff never requested the opportunity to transfer to another
10   division. (Defs.’ Reply at 3-4, 9.) However, Mr. Varma’s verbal counseling of Mr. Simpson
11   convinced him to transfer, which ultimately prevented his firing. See Defs.’ Reply at 9
12   (“James Simpson was on Varma’s team for a short time and, when he sold nothing, Varma
13   convinced him he had no future in sales and he quickly transferred to a non-sales
14   position.”).1 On the contrary, there is no evidence that Plaintiff was informed that she could
15   transfer to a new role; in fact, she contends that OFSS discouraged seeking transfer and
16   consistently failed to give her feedback that could have helped her improve her
17   performance and prevent her firing. (PSOF ¶¶ 24, 30, 52, Ex. 3 at 188:18-21, Ex. 6 at
18   115:25-116:22; 143:5-8, Ex. 17.) Defendants will of course have the opportunity to present
19   any explanations for OFSS’s alleged favorable treatment of male ASRs at trial; however,
20   at this stage, their explanations merely create an issue of fact and are insufficient to prevail
21   on summary judgment.
22                         b.         Hostile Treatment of Female Employees
23          Plaintiff additionally produced evidence that male managers at OFSS treated female
24   ASRs with hostility on multiple occasions. Ms. Mowry testified that it was a “toxic, hostile
25   work environment” for women, and that one on one meetings with managers were like
26   “beatings.” Importantly, male ASRs did not experience this treatment. (PSOF ¶ 37, Ex. 6
27   1
       Mr. Simpson was on Mr. Varma’s team for the entirety of FY17. Plaintiff disputes
28   Defendants’ contention that this constitutes a “short time.” (Plaintiff’s Response to DSOF
     ¶ 47.)

                                                  - 12 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 13 of 20




 1   at 117:5-18; 118:12-18; 120:4-11.) She further testified that on multiple occasions, male
 2   employees, including Mr. Sinzer and Mr. Inggs, commented that Ms. Mowry and Plaintiff
 3   were treated unprofessionally and with hostility. (PSOF ¶ 39, Ex. 6 at 134:1-136:4.)
 4   Additionally, Plaintiff testified that Carl Morath, a male employee working at the FSGBU,
 5   informed her that Mr. Varma had “disparaged” her at management meetings. (PSOF ¶ 38,
 6   Ex. 3 at 196:21-197:18.)
 7          While this evidence on its own would be insufficient to sustain an employment
 8   discrimination claim under Title VII, it adds context to Plaintiff’s evidence that
 9   underperforming male ASRs were given more leeway than the female ASRs with similar
10   sales numbers. If believed by a jury, it illustrates male managers’ animosity towards the
11   female ASRs, which provides a basis for both failing to place similarly underperforming
12   male managers on PIPs and not terminating their employment. at the same time as Plaintiff
13   and Ms. Mowry.
14          Defendants argue in their Reply that Plaintiff did not produce evidence to support
15   her statement that male managers were “brutal, unprofessional, negative, and
16   confrontational.” The Court disagrees. Ms. Mowry testified to witnessing and being
17   subjected to this behavior in her deposition and identifies other OFSS employees who
18   commented on the male managers’ unprofessional conduct. Defendants also contend that
19   the evidence of male employees commenting on the unprofessional behavior as well as
20   Plaintiff’s testimony that a sales manager informed her that Varma disparaged her cannot
21   be considered on summary judgment because it is inadmissible hearsay. However, when
22   considering evidence proffered to avoid summary judgment, the Court focuses on content
23   over form. Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (“At the summary
24   judgment stage, we do not focus on the admissibility of the evidence’s form. We instead
25   focus on the admissibility of its contents.”); see also Walters v. Odyssey Healthcare Mgmt.
26   Long Term Disability Plan, No. CV-11-00150-PHX-JAT, 2014 WL 4371284, at *3 (D.
27   Ariz. Sep. 4, 2014). Plaintiff and Ms. Mowry both identified the OFSS employees who
28


                                               - 13 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 14 of 20




 1   allegedly made the statements. If these employees testified to their statements at trial, the
 2   evidence would be admissible. (PSOF ¶¶ 38-39, Exs. 3, 6.)
 3                        c.      The Same Actor Theory Does Not Apply to Create an
 4                                Inference in Favor of Defendant

 5          The Court will not apply the same-actor inference to Mr. Varma or Mr. Yesinko
 6   because Plaintiff has proffered sufficient evidence to create an issue of material fact as to
 7   whether either of them participated in Plaintiff’s hiring or any other favorable employment
 8   decision. Under the doctrine of same actor inference, “where the same actor is responsible
 9   for both the hiring and the firing of a discrimination plaintiff, and both actions occur within
10   a short period of time, a strong inference arises that there was no discriminatory action.”
11   Bradley v. Harcourt, Brace and Co., 104 F.3d 267, 270 (1996). This is centered around the
12   idea that there will rarely be sufficient evidence that “…the employer's asserted
13   justification is false when the actor who allegedly discriminated against the plaintiff had
14   previously shown a willingness to treat the plaintiff favorably.” Coghlan v. Am. Seafoods
15   Co. LLC, 413 F.3d 1090, 1097 (9th Cir. 2005).
16          Defendants argue that the inference applies because Mr. Yesinko and Mr. Varma
17   were involved both in Plaintiff’s hiring as well as her termination. Defendants cite Mr.
18   Varma’s deposition testimony that he participated in Plaintiff’s hiring; however, Plaintiff
19   contends in her Response that Mr. Varma did not play a role in her hiring and did not even
20   interview her until three weeks after she started at Oracle. (Defs.’ MSJ at 14; DSOF ¶ 5,
21   Ex. 4 at 38:13-39:15; Pl.’s Resp. at 13; PSOF ¶¶ 1-2, Ex. 2 ¶ 3.) Notably, Defendant does
22   not dispute Plaintiff’s contention in its Reply. The same actor theory only applies when the
23   same person who fired the plaintiff also participated in her hiring or a different favorable
24   employment action. Bradley v. Harcourt, Brace and Co., 104 F.3d 267, 270 (1996).
25   Plaintiff has at least proffered sufficient evidence to create an issue of material fact as to
26   whether Mr. Varma hired her; therefore, the same actor inference does not apply in Mr.
27   Varma’s favor.
28


                                                 - 14 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 15 of 20




 1          Similarly, Plaintiff has proffered sufficient evidence to create a material issue of fact
 2   as to whether the same actor inference should apply to Mr. Yesinko. Defendants contend
 3   that when Mr. Yesinko was promoted to a “player-coach role, he selected Plaintiff for his
 4   team, which is equal to a favorable employment decision.” (Defs.’ MSJ at 14.) Plaintiff
 5   counters that Mr. Yesinko did not personally select her for his team; rather, she and the
 6   other ASRs who reported to him prior to his promotion continued to report to him because
 7   it made the most logistical sense. (Pl.’s Resp. at 14; PSOF ¶ 41.) Plaintiff also contends the
 8   new role did not illustrate favorable treatment because she did not receive a raise, inherit
 9   more responsibility, or receive any other benefit. Compare with Coghlan, 413 F.3d at 1097-
10   98 (holding that although new role was not classified as a promotion, the same-actor
11   inference applied where employee’s new position included a raise as well as more
12   responsibility).
13          Defendants do not dispute that Plaintiff did not incur any benefit from her placement
14   on Mr. Yesinko’s team. However, they still argue that because of Mr. Yesinko’s desire to
15   have Plaintiff on his team, the inference should apply. The parties have not provided
16   sufficient case law as to whether the inference applies where a defendant requests plaintiff
17   for a position, but the plaintiff does not receive a benefit from her new role. Furthermore,
18   there is an issue of fact as to why and whether Mr. Yesinko actually requested Plaintiff for
19   his team after his promotion. Therefore, for the purposes of summary judgment, Mr.
20   Yesinko will not receive the benefit of the same actor inference.
21          For all of these reasons, the Court will deny Defendants’ request for summary
22   judgment on Plaintiff’s Title VII claim of discrimination based on sex.
23          B.     Plaintiff’s Title VII Claim of Sexual Harassment
24          Plaintiff’s second cause of action alleges that Defendants subjected her to sexual
25   harassment based on a sexually hostile work environment.
26                 1.     Title VII Sexual Harassment Legal Standard
27          To state a Title VII claim of sexual harassment based on a sexually hostile work
28   environment, Plaintiff must produce evidence sufficient to show that: 1) she was subjected


                                                 - 15 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 16 of 20




 1   to verbal or physical conduct of a sexual nature; 2) this conduct was unwelcome; and 3)
 2   that the conduct was sufficiently severe or pervasive as to alter the conditions of her
 3   employment and create an abusive working environment. Fuller v. City of Oakland,
 4   47 F.3d 1522, 1527 (9th Cir. 1995). In assessing the third factor, the conduct must be severe
 5   and pervasive enough to both subjectively and objectively create an abusive environment.
 6   Id. While there is no exact test to determine whether the environment is objectively
 7   abusive, factors to consider include the frequency and severity of the conduct. Harris v.
 8   Forklift Sys., Inc., 510 U.S. 17, 22–23 (1993). Although “an isolated incident of harassment
 9   by a co-worker will rarely . . . give rise to a reasonable fear” that the harassment is a
10   permanent condition of employment, an employer may be liable if the plaintiff shows that
11   she feared she “would be subject to such misconduct in the future because . . . [defendant]
12   tolerated” the harasser’s conduct. Brooks v. City of San Mateo, 229 F.3d 917, 923–24 (9th
13   Cir. 2000). “If the employer fails to take corrective action after learning of an employee’s
14   sexually harassing conduct, or takes inadequate action,” one may infer that the employer
15   has ‘“adopt[ed] the offending conduct.’” Swenson v. Potter, 271 F.3d 1184, 1192 (9th Cir.
16   2001) (alteration in original) (quoting Faragher v. City of Boca Raton, 524 U.S. 775, 789
17   (1998)). However, the employer cannot be liable for “misconduct of which it is unaware.”
18   Id.
19                 2.     Plaintiff Failed to Proffer Evidence Sufficient to Support a Prima
20                        Facie Case

21          The Court already discussed the majority of Plaintiff’s evidence of sexual
22   harassment, which focuses on the Oracle managers treating her and Mowry “brutally” in
23   meetings and worse than the male ASRs. See supra III.A.5.b. Additionally, Plaintiff alleges
24   that the Sales Team had a male dominated culture, citing the use of foul language such as
25   “Cluster F… [which was] offensive and its imagery is sexual in nature,” as well as activities
26   around the consumption of alcoholic beverages. (PSOF ¶ 40, Ex. 2 ¶ 7, Ex. 3.) Plaintiff
27   contends that Mr. Varma’s and Mr. Yesinko’s behavior caused her such fear that she did
28   not submit legitimate business expenses for reimbursement. (PSOF ¶ 40, Ex. 3.)


                                                - 16 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 17 of 20




 1          Plaintiff’s evidence is insufficient to meet both the first and third elements of a
 2   prima facie case. Plaintiff does not provide any evidence supporting her contention that
 3   Defendant’s conduct was of a sexual nature. The majority of her evidence consists of
 4   Ms. Mowry’s testimony that male managers spoke to the female ASRs unprofessionally,
 5   with hostility, and treated them worse than the male ASRs. Plaintiff does not provide any
 6   specific examples of the language used, but there is nothing to suggest that it was of a
 7   sexual nature. This type of non-specific evidence is insufficient to defeat summary
 8   judgment. See Drottz v. Park Electrochemical Corp., No. CV 11-1596-PHX-JAT, 2013
 9   WL 6157858 at *11 (D. Ariz. Nov. 25, 2013) (granting defendant’s motion for summary
10   judgment where the plaintiff’s evidence focused on “non-specific descriptions of
11   [defendant’s] tone, raised voice, or yelling” but failed to identify “specific epithets,
12   derogatory language, profanity, or demeaning language of any kind that would support her
13   claim of sex harassment”). There, the court also held that evidence of defendant’s disparate
14   treatment of male employees was insufficient to prove that the conduct was sexual in
15   nature. Id.
16          In the two instances where Plaintiff did allege specific misconduct, she does not
17   provide evidence that the incidents were of a sexual nature. There is nothing in the Record
18   to support Plaintiff’s contention that Mr. Yesinko’s use of the word “Cluster F…” had a
19   sexual connotation. Indeed, Plaintiff testified that he used the word to describe a meeting
20   with other Oracle managers. (PSOF Ex. 3 at 156:4-6.) Similarly, Plaintiff does not provide
21   evidence that when Mr. Varma spoke poorly of her in the meeting, it was sexual in nature.
22   While Mr. Yesinko’s and Mr. Varma’s language may have been offensive, the use of non-
23   sexual, offensive language is insufficient to meet the evidentiary burden for a Title VII
24   harassment claim. Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998) (holding
25   “mere offensive utterance” or “sporadic use of abusive language” insufficient to support a
26   claim of harassment under Title VII).
27          Likewise, Plaintiff has failed to raise a genuine issue of material fact regarding
28   whether Defendants’ conduct was so severe or pervasive as to alter the conditions of her


                                                - 17 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 18 of 20




 1   employment and create an abusive working environment. Fuller, 47 F.3d at 1527. Plaintiff
 2   personally testified to one isolated incident where she learned Mr. Varma had spoken
 3   poorly of her behind her back and additionally testified that employees consistently used
 4   inappropriate language. Notably, Plaintiff herself acknowledged using inappropriate
 5   language. (DSOF ¶ 62, Ex. 3 at 197:25-198:18). Plaintiff also proffered evidence through
 6   Ms. Mowry’s deposition that there were multiple instances where the women were
 7   “subjected to public reprimand and embarrassment in sales meetings in ways that were
 8   clearly adverse and different compared to their male peers.” (Pl.’s Resp. at 16; PSOF ¶¶
 9   37, 39, Ex. 6.) These incidents neither constitute severe nor pervasive conduct that would
10   create an abusive working environment for Plaintiff. Indeed, the Ninth Circuit has held that
11   defendants’ conduct was not “severe and pervasive” in cases where defendants’ behavior
12   was far worse than is alleged here. See e.g. Manatt v. Bank of America, N.A., 339 F.3d 792,
13   799 (9th Cir. 2003) (holding that defendant’s directing of multiple racial epithets at plaintiff
14   did not qualify as objectively abusive and did not pollute the workplace to the point of
15   altering conditions of employment); Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1110 (9th
16   Cir. 2000) (holding defendant’s conduct neither pervasive nor severe where he made
17   multiple sexual comments about other employees in front of the plaintiff and referred to
18   the plaintiff as “Medea” after she complained); Drottz, 2013 WL 6157858 at *13 (holding
19   that male supervisor’s “stray remarks” and multiple instances of verbal criticism related to
20   the plaintiff’s job performance did not constitute pervasive conduct).
21          In sum, Plaintiff has failed to proffer evidence sufficient to show a genuine issue of
22   material fact for a prima facie case. Accordingly, the Court will grant summary judgment
23   to Defendants on Plaintiff's Title VII claim of a hostile work environment based on sex-
24   based harassment.
25                 3.      Defendants’ Motion for Judgment on the Pleadings
26          In addition to the Motion for Summary Judgment, Defendants filed a Motion for
27   Judgment on the Pleadings, arguing that Plaintiff’s sexual harassment claim should be
28   dismissed due to a failure to exhaust administrative remedies. Because the Court will grant


                                                  - 18 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 19 of 20




 1   Defendants’ Motion for Summary Judgment on that claim, Defendant’s Motion for
 2   Judgment on the Pleadings is denied as moot.
 3                 4.     Oracle Properly Named as Defendant
 4          Defendants argue in a footnote that Plaintiff improperly named Oracle Corporation
 5   as a defendant because OFSS, not Oracle, was Plaintiff’s employer and Plaintiff did not
 6   make any specific allegations against Oracle in its Complaint. (Defs.’ MSJ at 1 n.1.)
 7   Plaintiff counters that Mr. Varma, who was Plaintiff’s supervisor and participated in her
 8   firing, was an employee of Oracle; therefore, Oracle qualifies as a joint employer and was
 9   properly named as a defendant. The Ninth Circuit applies the “common-law test” to
10   determine joint-employer status, which looks at “the extent of control that one may exercise
11   over the details of the work of the other.” U.S. Equal Emp’t. Opportunity Comm'n v. Glob.
12   Horizons, Inc., 915 F.3d 631, 638 (9th Cir. 2019). Defendants do not dispute that
13   Mr. Varma had substantial control over Plaintiff’s employment during the majority of her
14   time at OFSS. Because Mr. Varma was an employee of Oracle and Oracle was the majority
15   owner of OFSS, the Court holds that Oracle had sufficient control to qualify as a joint
16   employer. Defendants’ motion for summary judgment to dismiss Oracle as a defendant is
17   denied.
18          IT IS THEREFORE ORDERED denying in part and granting in part Defendants
19   Oracle and OFSS’s Motion for Summary Judgment (Doc. 84);
20          IT IS FURTHER ORDERED granting Defendants Oracle and OFSS’s Motion for
21   Summary Judgment Re: Sexual Harassment (Doc. 84);
22          IT IS FURTHER ORDERED denying Defendants Oracle and OFSS’s Motion for
23   Summary Judgment Re: Employment Discrimination (Doc. 84);
24          IT IS FURTHER ORDERED denying Defendants Oracle and OFSS’s Motion for
25   Summary Judgment Re: Oracle as named Defendant (Doc. 84);
26          IT IS FURTHER ORDERED denying as moot Defendants Oracle and OFSS’s
27   Motion for Partial Judgment on the Pleadings (Doc. 86).
28


                                                - 19 -
     Case 2:19-cv-02985-JJT Document 104 Filed 12/16/20 Page 20 of 20




 1          IT IS FURTHER ORDERED that the remaining claim will proceed to trial, and
 2   the Court will set a pre-trial status conference by separate Order.
 3          Dated this 16th day of December, 2020.
 4
 5                                          Honorable John J. Tuchi
                                            United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 20 -
